Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into as of March 19, 2010, by and between Exar Corporation, a
Delaware corporation (the “Company”), and Pedro (Pete) P. Rodriguez, an
individual (the “Executive”).

RECITALS

THE PARTIES ENTER INTO THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. Executive has been employed by the Company as its President and Chief
Executive Officer since April 28, 2008.

B. The Compensation Committee of the Board of Directors of the Company has
approved this Agreement.

C. The Company and Executive each desire to continue their employment
relationship pursuant to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1. Retention and Duties.

1.1 Retention. This Agreement shall govern the employment relationship between
the Executive and the Company from and after April 29, 2010 (the “Effective
Date”) for the Period of Employment (as defined in Section 2) on the terms and
conditions expressly set forth in this Agreement, and supersedes all previous
agreements with respect to such relationship, including the Amended and Restated
Employment Agreement dated December 19, 2008 by and between the Company and
Executive (the “Prior Agreement”), as they would have related to periods from
the Effective Date; provided, however, that the Prior Agreement shall remain in
effect until the Effective Date and with respect to periods prior to the
Effective Date.

1.2 Duties. During the Period of Employment, the Executive shall serve the
Company as its President and Chief Executive Officer and shall have the powers,
duties and obligations of management usually vested in the offices of president
and chief executive officer of a corporation, subject to the directives of the
Company’s Board of Directors (the “Board”). Executive shall comply with the
corporate policies of the Company as they are in effect from time to time
throughout the Period of Employment (including, without limitation, the
Company’s employee handbook, personnel policies, and business conduct and ethics
policies, as they may change from time to time). The Executive will remain a
member of the Board after the Effective Date until the next annual meeting of
stockholders, and the Company agrees that so long as the Executive is serving as
the Company’s Chief Executive Officer he will be nominated for election

 

1



--------------------------------------------------------------------------------

to the Board at each annual meeting of stockholders. The Executive may serve as
an officer and/or member of the board of directors of one or more of the
Company’s subsidiaries or affiliates (and this Agreement shall provide the
exclusive compensation for all such services). During the Period of Employment,
the Executive shall report solely to the Board. In connection with any
termination of the Executive’s employment, unless otherwise requested by the
Board, the Executive shall concurrently resign from the Board and from the Board
(or other similar body) of any other members of the Company Group (as defined
below) on which he then serves.

1.3 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall both (i) devote substantially all of the
Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, and (ii) hold no other employment; provided,
however, that the Company acknowledges that the Executive is a member of the
U.S. Navy Reserve and agrees that nothing herein shall prohibit the Executive
from performing any legally required Naval Reserve Duty. The Executive’s service
on the boards of directors (or similar body) of other business entities, or the
provision of other services thereto, is subject to the prior written approval of
the Board, which may not be unreasonably withheld. The Company shall have the
right to require the Executive to resign from any board or similar body on which
he may then serve if the Board determines that the Executive’s service on such
board or body interferes with the effective discharge of the Executive’s duties
and responsibilities to the Company or that any business related to such service
is then in competition with any business of the Company or any of its
affiliates, successors or assigns. Nothing in this Section 1.3 shall be
construed as preventing Executive from engaging in the investment of his
personal assets. In addition, the Executive shall avoid all activities and other
actions that might conflict with, or that might reasonably appear to conflict
with, the interests of the Company.

1.4 No Breach of Contract. The Executive hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
other agreement or policy to which the Executive is a party or otherwise bound;
(ii) the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; and (iii) that, except as set
forth on Exhibit A hereto, the Executive is not bound by any confidentiality,
trade secret or similar agreement with any other person or entity.

1.5 Location. The Executive acknowledges that the Company’s principal executive
offices are currently located in Fremont, California. The Executive’s principal
place of employment shall be the Company’s principal executive offices. The
Executive agrees that he will be regularly present at the Company’s principal
executive offices. The Executive acknowledges that he may be required to travel
from time to time in the course of performing his duties for the Company.

2. Period of Employment. The “Period of Employment” shall be a period of three
(3) years commencing on the Effective Date and ending at the close of business
on the three-year anniversary of the Effective Date (the “Termination Date”);
provided, however, that this Agreement shall be automatically renewed, and the
Period of Employment shall be automatically

 

2



--------------------------------------------------------------------------------

extended for one (1) additional year on the Termination Date and each
anniversary of the Termination Date thereafter, unless either party gives
notice, in writing, at least sixty (60) days prior to the expiration of the
Period of Employment (including any renewal thereof) of such party’s desire to
terminate the Period of Employment (a “Notice of Non-Renewal”). The phrase
“Period of Employment” shall include any extension thereof pursuant to the
preceding sentence. Providing a Notice of Non-Renewal shall not constitute a
breach of this Agreement or a termination for “Good Reason” for purposes of this
Agreement. Notwithstanding the foregoing, the Period of Employment is subject to
earlier termination as provided below in this Agreement.

3. Compensation.

3.1 Base Salary. The Executive’s base salary (the “Base Salary”) shall be paid
in accordance with the Company’s regular payroll practices in effect from time
to time, but not less frequently than in monthly installments. The Executive’s
Base Salary for the Period of Employment shall be at an annualized rate of Four
Hundred Thirty-Eight Thousand Dollars ($438,000) (the “New Base Salary”). The
Compensation Committee (as defined below) will review the Executive’s Base
Salary after 18 months of the initial Period of Employment and may in its sole
discretion adjust the Executive’s Base Salary from the rate then in effect based
on such review; provided that the Executive’s Base Salary shall not be less than
the New Base Salary without Executive’s consent.

3.2 Incentive Bonus. During the Period of Employment, the Executive shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”) in an amount
to be determined by the Board in its sole discretion, based on the performance
objectives established by the Board for that particular period. The Executive’s
target Incentive Bonus amount for the fiscal years during the Period of
Employment shall be 87.5% of the Executive’s Base Salary, unless the Board or
the Compensation Committee of the Board (the “Compensation Committee”) sets a
higher target Incentive Bonus for those years. In order to earn the Incentive
Bonus for any particular fiscal year, except as expressly set forth herein, the
Executive must remain actively and continuously employed through the end of the
Company’s fiscal year. The Incentive Bonus shall be paid, subject to applicable
withholdings and authorized deductions, as soon as practicable after the end of
such fiscal year (and in all events within the applicable period prescribed for
the payment of “short-term deferrals” as provided in Treasury Regulation
Section 1.409A-1(b)(4)).

The Executive’s Incentive Bonus for fiscal 2011 shall be payable in accordance
with the Company’s Fiscal Year 2011 Executive Incentive Compensation Program.
The Executive will participate in establishing his individual performance goals
and any corporate goals upon which his Incentive Bonus is based for each fiscal
year, provided that the Compensation Committee shall ultimately set such goals.

If the Company is required to prepare an accounting restatement due to its
material noncompliance, as a result of misconduct (whether or not by the
Executive), with any financial reporting requirement under the U.S. securities
laws, the Executive shall reimburse the Company for any bonus or other
incentive-based or equity-based compensation received by the Executive from the
Company during the 12-month period following the first public issuance or filing
with the Commission (whichever first occurs) of the financial document embodying
such

 

3



--------------------------------------------------------------------------------

financial reporting requirement and any profits realized from the sale of
securities of the Company during that 12-month period by the Executive. The
provision in the immediately preceding sentence is intended to follow
Section 304 of the Sarbanes-Oxley Act of 2002, and to the extent such
Section 304 is hereafter amended or modified (whether by legislative, judicial
or administrative action) to provide for reduced obligations of Executive
thereunder, the immediately preceding sentence shall be automatically similarly
amended or modified, without the need of a written amendment hereof.

3.3 Sign-Up Bonus. For purposes of clarity and notwithstanding anything herein
to the contrary, the “Signing Bonus” as defined in and as provided for in the
Prior Agreement and the Executive’s rights and obligations with respect thereto,
shall continue to be governed by the Prior Agreement (including for periods
after the Effective Date).

3.4 Equity Awards. All equity awards previously granted to the Executive that
are currently outstanding shall continue in full force and effect in accordance
with their respective terms (subject to Section 5.3(b)(iii)(C) hereof).

Subject to this Section 3.4, the Company will grant to the Executive an option
(the “Option”) to purchase 160,000 shares of the Company’s Common Stock,
effective on the first date following the Effective Date on which the Company’s
normal option grant policy would result in grants being effective (i.e. the
first trading day of the first calendar month after the first meeting of the
Compensation Committee following the Effective Date). The exercise price per
share for the Option will be equal to the fair market value of a share of the
Common Stock on the date the Option is granted. The Option will be intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), to the maximum extent
possible within the limitations of the Code. Except as expressly set forth
herein, the Option will vest 100% on the three year anniversary of the Effective
Date provided the Executive has been in continuous employment with the Company
from the date of grant through the vesting date. The maximum term of the Option
will be seven (7) years from the date of grant of the Option. The Option shall
be granted under the Company’s 2006 Equity Incentive Plan (the “Plan”), a copy
of which has been provided to the Executive, and shall be subject to such
further terms and conditions as set forth in a written stock option agreement to
be entered into by the Company and the Executive to evidence the Option (the
“Option Agreement”). The Option Agreement shall provide that Executive shall
vest in 100% of the then unvested shares subject to the Option in the event
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, in either case within 12 months following a Change of
Control. The Option Agreement shall be in substantially the form as may be used
by the Company to evidence stock option grants for other senior executives made
under the Plan at the time of grant. The Option Agreement and award agreement
for any future option grant by the Company shall provide, and any award
agreement for any option grant previously granted to Executive is hereby amended
to provide, that Executive shall have up to 180 days following his Separation
from Service (defined below) to exercise any vested stock options then held by
Executive.

At the first regular meeting of the Compensation Committee following the
Effective Date, the Company will grant the Executive 56,000 performance
restricted stock units (the “RSUs”). The RSUs shall vest only if the Company has
two fiscal quarters of positive EBIT

 

4



--------------------------------------------------------------------------------

(Earnings Before Interest and Taxes), calculated consistent with the Company’s
current practice of calculating non-GAAP financial measures and consistent
between fiscal quarters, between December 28, 2009 and March 27, 2011 (the “EBIT
Criteria”); provided that EBIT for these purposes shall be the EBIT for the
core-business of the Company. If the EBIT Criteria is not met, the RSUs shall be
cancelled effective as of March 27, 2011. If the EBIT Criteria is met, except as
expressly set forth herein, the Executive shall vest in the RSUs as follows:
16,000 shall vest on the one year anniversary of the Effective Date; 16,000
shall vest on the two year anniversary of the Effective Date and 24,000 shall
vest on the three year anniversary of the Effective Date. If there is a
significant negative change in the business environment or markets of the
semiconductor industry in which the Company operates or there is a major
disaster directly affecting the Company, in each case outside the reasonable
control of the Executive or the Company, the Compensation Committee of the
Company shall re-evaluate in good faith the RSUs, including the EBIT Criteria,
and consider in good faith modifications (or elimination) of the EBIT Criteria
or any other terms of the RSUs in light of such change(s) or disaster in order
to provide the Executive with some or all of the intended benefits of the RSUs.
The Compensation Committee shall make an evaluation of whether an adjustment
should be made at least quarterly.

4. Benefits.

4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time; provided, however, that
the Executive shall not be entitled to a duplication of benefits or payments
provided to the Executive pursuant to this Agreement; and provided further that
during the initial Period of Employment, the Executive shall not be entitled to
participate in the annual employee focal equity program.

4.2 Reimbursement of Business Expenses. The Company shall reimburse Executive
for all reasonable business expenses that Executive incurs during the Period of
Employment in connection with carrying out the Executive’s duties for the
Company, subject to the Company’s expense reimbursement policies (including
submission of any documentation of such expenses required by such policies) in
effect from time to time and provided that in all events any such reimbursement
shall be made not later than the end of the calendar year following the year in
which the related expense was incurred.

4.3 Vacation and Other Leave. During the Period of Employment, the Executive
shall accrue and be entitled to take paid vacation in accordance with the
Company’s vacation policies in effect from time to time, including the Company’s
policies regarding vacation accruals; provided that the Executive’s rate of
vacation accrual during the Period of Employment shall be no less than three
(3) weeks per year. The Executive shall also be entitled to all other holiday
and leave pay generally available to other executives of the Company.

4.4 Naval Reserve Duty Leave. The Company acknowledges that the Executive is a
member of the U.S. Navy Reserve and from time to time will be required to
perform legally required Naval Reserve Duty. Subject to any additional
requirements imposed on the Company

 

5



--------------------------------------------------------------------------------

by applicable law from time to time, the Executive shall be entitled to take up
to three (3) weeks of paid leave per year to fulfill his Naval Reserve Duty
obligations, provided that (i) the Executive submits to the Company’s human
resources department a true and correct copy of the Naval Reserve Duty orders
for any such leave; (ii) the Executive will exercise best efforts to perform his
duties as the Company’s President and Chief Executive Officer while he is on
Naval Reserve Duty leave; and (iii) the Executive will exercise best efforts to
cause the Naval Reserve Duty leave to be taken in increments of seven days or
less.

5. Termination.

5.1 Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as defined in Section 5.5), or (ii) with no less than sixty (60) days
advance notice to the Executive, without Cause, or (iii) in the event of the
Executive’s death (which shall occur automatically upon such death), or (iv) in
the event that the Board determines in good faith that the Executive has a
Disability (as defined in Section 5.5).

5.2 Termination by the Executive. The Executive’s employment by the Company, and
the Period of Employment, may be terminated by the Executive with no less than
sixty (60) days advance notice to the Company; provided, however, that in the
case of a termination for Good Reason, the Executive may provide immediate
written notice upon the Company failing to cure the event that constitutes Good
Reason after the Executive has provided the Company written notice of the event
constituting Good Reason and at least a 30-day period to cure.

5.3 Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to herein as the “Severance Date”), the Company shall have no
further obligation to make or provide to the Executive, and the Executive shall
have no further right to receive or obtain from the Company, any payments or
benefits except as follows:

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 5.5);

(b) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as defined in
Section 5.5) or the Executive’s employment with the Company terminates upon the
expiration of the Period of Employment pursuant to a Notice of Non-Renewal given
by the Company, and in either case subject to the Executive signing, delivering
and not revoking a general release as set forth in Section 5.4, the Company
shall provide the following severance benefits to Executive:

(i) The Company shall pay the Executive (in addition to the Accrued Obligations)
an amount equal to 100% of the Executive’s Base Salary at the annual rate in
effect on the Severance Date. Subject to Section 24.2, the Company shall pay
such amount to the Executive in substantially equal installments, less tax
withholdings and

 

6



--------------------------------------------------------------------------------

other authorized deductions, in accordance with the Company’s normal payroll
practices then in effect over a period of twelve (12) consecutive months, with
the first installment payable in the month following the month in which the
Executive’s Separation from Service (as such term is defined in Section 5.5)
occurs.

(ii) The Company shall pay the cost of the Executive’s premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for Executive (and, if applicable, Executive’s eligible dependents) as
in effect immediately prior to the Severance Date, for a period commencing on
the Severance Date and ending on the earlier to occur of (A) the date the
Executive becomes eligible for medical coverage with another employer and
(B) the 6-month anniversary of the Severance Date. To the extent that the
payment of any COBRA premiums pursuant to this Section 5.3(b)(ii) are taxable to
Executive, any payment due to Executive pursuant to this section shall be paid
to Executive on or before the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred. Executive’s right to
payment of such premiums is not subject to liquidation or exchange for another
benefit and the amount of such benefits that Executive receives in one taxable
year shall not affect the amount of such benefits that Executive receives in any
other taxable year.

(iii) The Executive shall vest in that number of shares under each equity award
then held by the Executive (including any unvested shares) equal to the number
of shares in which the Executive would have vested thereunder if the Executive’s
employment with the Company had continued for 12 months after the date of such
termination.

(iv) In the event that Executive’s employment with the Company terminates as a
result of an Involuntary Termination or a Notice of Non-Renewal delivered by the
Company (or its successor) within twelve (12) months following a Change of
Control, the Company shall, in addition to the amounts in (i) and (ii) of this
Section 5.3(b), (A) pay Executive an amount equal to a pro rated portion of
Executive’s target Incentive Bonus for the fiscal year in which the termination
occurs (such payment to be made, subject to Section 24.2 and less tax
withholdings and other authorized deductions, in a lump sum in the month
following the month in which Executive’s Separation from Service occurs); (B) in
accordance with Section 3.4 of this Agreement and the terms and conditions of
the Option Agreement, Executive shall fully vest in any unvested shares subject
to the Option; and (C) Executive shall fully vest in any unvested shares subject
to any option, restricted stock, restricted stock unit or any other form of
equity award granted to Executive (whether prior to or after the date hereof)
(and all future awards shall include vesting acceleration provisions consistent
with this Section 5.3(b)(iii)).

For purposes of clarity, in the event the Executive’s employment terminates upon
the expiration of the Period of Employment pursuant to a Notice of Non-Renewal
given by the Executive, the Executive shall not be entitled to any payment
pursuant to this Section 5.3(b); and in the event the Executive’s employment
terminates upon the expiration of the Period of Employment (whether pursuant to
a Notice of Non-Renewal given by the Company or the Executive), the Executive’s
outstanding options shall continue to be governed in accordance with their terms
(including, without limitation, the terms applicable to a termination of the
Executive’s employment).

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 5.3, if the Executive
breaches his obligations under the Confidentiality Agreement and/or Section 7 or
8 of this Agreement at any time, from and after the date of such breach, (x) the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of any benefits provided in
Section 5.3(b), and (y) the Executive will no longer be entitled to, and the
Company will no longer be obligated to make available to Executive or
Executive’s spouse or dependents any group health, life or other similar
insurance plans or any payment in respect of such plans; provided, however, that
if the Executive provides the release contemplated by Section 5.4, in no event
shall the Executive be entitled to benefits pursuant to Section 5.3(b) of less
than $5,000, which amount the parties agree is good and adequate consideration,
in and of itself, for the Executive’s release contemplated by Section 5.4.

The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). In no event shall the Company’s obligations
to the Executive exceed the sum of the Accrued Obligations, the benefits
provided in Section 5.3(b), if applicable, and the benefits contemplated by this
paragraph, regardless of the manner of the Executive’s termination.

5.4 Release; Exclusive Remedy.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option, restricted stock or other equity-based award
agreement to the contrary. As a condition precedent to any Company obligation to
the Executive pursuant to Section 5.3(b) or any obligation to accelerate vesting
of any equity-based award in connection with the termination of the Executive’s
employment (including with respect to the Option), the Executive shall, upon or
promptly following his last day of employment with the Company, provide the
Company with a valid, executed general release agreement in a form acceptable to
the Company, and such release agreement shall have not been revoked by the
Executive pursuant to any revocation rights afforded by applicable law. The
Company shall have no obligation to make any payment to the Executive pursuant
to Section 5.3(b) (or otherwise accelerate the vesting of any equity-based award
in the circumstances as otherwise contemplated by the applicable award
agreement) unless and until the release agreement contemplated by this
Section 5.4 becomes irrevocable by the Executive in accordance with all
applicable laws, rules and regulations.

(b) The Executive agrees that the general release agreement described in
Section 5.4(a) will require that the Executive acknowledge, as a condition to
the payment of any benefits under Section 5.3(b), as applicable, that the
payments contemplated by Section 5.3 (and any applicable acceleration of vesting
of an equity-based award in accordance with the terms of such award in
connection with the termination of the Executive’s employment) shall constitute

 

8



--------------------------------------------------------------------------------

the exclusive and sole remedy for any termination of his employment, and the
Executive will be required to covenant, as a condition to receiving any such
payment (and any such accelerated vesting), not to assert or pursue any other
remedies, at law or in equity, with respect to his employment or the termination
of his employment. The Company and Executive acknowledge and agree that there is
no duty of the Executive to mitigate damages under this Agreement. All amounts
paid to the Executive pursuant to Section 5.3 shall be paid without regard to
whether the Executive has taken or takes actions to mitigate damages.

5.5 Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and

(ii) any reimbursement due to the Executive pursuant to Section 4.2 for expenses
incurred by the Executive on or before the Severance Date.

(b) As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board), (i) any act of
personal dishonesty taken by the Executive in connection with his
responsibilities as an employee or director of the Company which is intended to
result in substantial personal enrichment of the Executive or is reasonably
likely to result in material harm to the Company, (ii) the Executive’s
conviction of a felony or any other crime which the Board reasonably believes
has had or will have a material detrimental effect on the Company’s reputation
or business, (iii) a willful act by the Executive which constitutes misconduct
and is materially injurious to the Company, or (iv) continued willful violations
by the Executive of the Executive’s obligations to the Company after there has
been delivered to the Executive a written demand for performance from the
Company which describes the basis for the Company’s belief that the Executive
has willfully violated his obligations to the Company.

(c) As used herein, “Change of Control” shall mean (i) any merger or
consolidation of the Company in which the stockholders of the Company
immediately prior to the transaction do not own more than 50% of the outstanding
voting power of the Company (or its successor) immediately after such
transaction, (ii) the sale of all or substantially all of the assets of the
Company, or (iii) any person or related group of persons (other than the Company
or a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders.

(d) As used herein, “Disability” shall mean a physical or mental impairment
which, as determined in good faith by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, taking into
consideration any reasonable accommodation that does not impose an undue
hardship on the Company, for more than 120 days in any 12-month period, unless a
longer period is required by federal or state law, in which case that longer
period would apply.

 

9



--------------------------------------------------------------------------------

(e) As used herein, “Good Reason” shall mean the occurrence of, without
Executive’s express written consent, a material reduction of the Executive’s
duties, position or responsibilities relative to the Executive’s duties,
position or responsibilities in effect immediately prior to such reduction or a
material breach of this Agreement by the Company.

(f) As used herein, “Involuntary Termination” shall mean a termination of the
Executive’s employment by the Company without Cause or a resignation by the
Executive for Good Reason within 60 days of the occurrence of the event
constituting Good Reason. For purposes of this Agreement, the term Involuntary
Termination includes a termination of the Executive’s employment due to the
Executive’s death or Disability, provided that, solely for purposes of
determining whether Executive has incurred an Involuntary Termination hereunder,
the term “Disability” means a “disability” within the meaning of Treasury
Regulation Section 1.409A-3(i)(4).

(g) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

5.6 Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

5.7 Limitation on Benefits.

(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, the Executive under any other Company plan
or agreement (such payments or benefits are collectively referred to as the
“Benefits”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, the Benefits shall be reduced (but not below zero) if
and to the extent that a reduction in the Benefits would result in the Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if the Executive received
all of the Benefits (such reduced amount if referred to hereinafter as the
“Limited Benefit Amount”). Unless the Executive shall have given prior written
notice specifying a different order to the Company to effectuate the Limited
Benefit Amount, the Company shall reduce or eliminate the Benefits by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as hereinafter defined). Any notice given by the
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation.

 

10



--------------------------------------------------------------------------------

(b) A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by the Company’s independent public accountants or another
certified public accounting firm of national reputation designated by the
Company (the “Accounting Firm”) at the Company’s expense. The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to the Company and the Executive
within five (5) days of the date of termination of the Executive’s employment,
if applicable, or such other time as requested by the Company or the Executive
(provided the Executive reasonably believes that any of the Benefits may be
subject to the Excise Tax), and if the Accounting Firm determines that no Excise
Tax is payable by the Executive with respect to any Benefits, it shall furnish
the Executive with an opinion reasonably acceptable to the Executive that no
Excise Tax will be imposed with respect to any such Benefits. Unless the
Executive provides written notice to the Company within ten (10) days of the
delivery of the Determination to the Executive that he disputes such
Determination, the Determination shall be binding, final and conclusive upon the
Company and the Executive.

6. Proprietary Information and Confidentiality Agreement. The Executive has
executed and delivered the Proprietary Information and Confidentiality Agreement
attached hereto as Exhibit B (the “Confidentiality Agreement”), and shall comply
with its terms.

7. Confidentiality. The Executive shall not at any time (whether during or after
the Executive’s employment with the Company), directly or indirectly, other than
in the course of the Executive’s duties hereunder, disclose or make available to
any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, any Confidential Information (as defined in the
Confidentiality Agreement). The Executive agrees that, upon termination of the
Executive’s employment with the Company, all Confidential Information in the
Executive’s possession that is in written, digital or in other tangible form
(together with all copies or duplicates thereof, including any computer or
electronically stored files, including but not limited to emails, power point
presentations, pdf documents, excel spread sheets and other documents) shall be
returned to the Company and shall not be retained by the Executive or furnished
to any third party, in any form; provided, however, that the Executive shall not
be obligated to treat as confidential, or return to the Company copies of any
Confidential Information that (a) was publicly known at the time of disclosure
to the Executive, (b) becomes publicly known or available thereafter other than
by any means in violation of this Agreement or any other duty owed to the
Company by any person or entity, or (c) is lawfully disclosed to the Executive
by a third party.

8. Anti-Solicitation.

8.1 Business Relationships. During the Period of Employment and for a period of
one (1) year thereafter, the Executive shall not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner or participant in any business, use or disclose the
Company’s confidential or proprietary information to influence or attempt to
influence customers, vendors, suppliers, joint venturers, associates,
consultants, agents, or partners of the Company or any of its affiliates
(collectively, the “Company Group”), to divert their business away from the
Company Group, to any individual, partnership, firm, corporation or other entity
then in competition with the business of any entity within the Company Group,
and he will not otherwise use or disclose the Company’s confidential or
proprietary information to materially interfere with any business relationship
of any entity within the Company Group.

 

11



--------------------------------------------------------------------------------

8.2 Employees and Consultants. During the Period of Employment and for a period
of one (1) year thereafter, the Executive shall not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner of or participant in any business, solicit (or assist in
soliciting) any person who is then, or at any time within six (6) months prior
thereto, an employee or consultant of an entity within the Company Group who
earned annually $25,000 or more as an employee or consultant of such entity
during the last six (6) months of his or her own employment to work for (as an
employee, consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in the Company Group.

9. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

10. Litigation/Audit Cooperation. Following the termination of the Executive’s
employment with the Company for any reason, the Executive shall reasonably
cooperate with the Company in connection with (a) any internal or governmental
investigation or administrative, regulatory, arbitral or judicial proceeding
involving any member of the Company Group with respect to matters relating to
the Executive’s employment with or service as a member of the board of directors
of any member of the Company Group (collectively, “Litigation”) or (b) any audit
of the financial statements of any member of the Company Group with respect to
the period of Executive’s employment with the Company (“Audit”). The Executive
acknowledges that such cooperation may include, but shall not be limited to, the
Executive making himself available to the Company Group (or their respective
attorneys or auditors) upon reasonable notice for: (i) interviews, factual
investigations, and providing declarations or affidavits that provide truthful
information in connection with any Litigation or Audit; (ii) appearing at the
request of any member of the Company Group to give testimony without requiring
service of a subpoena or other legal process; (iii) volunteering to any member
of the Company Group pertinent information related to any Litigation or Audit;
(iv) providing information and legal representations to the auditors of any
member of the Company Group in a form and within a timeframe requested by the
Board, with respect to the financial statements for the period in which
Executive was employed by the Company; and (v) turning over to the Company Group
any documents relevant to any Litigation or Audit that are or may come into the
Executive’s possession. The Company Group shall reimburse the Executive for
reasonable travel expenses incurred in connection with providing the services
under this Section 10, including lodging and meals, upon Executive’s submission
of receipts.

11. Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Company with or to any other

 

12



--------------------------------------------------------------------------------

individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Company hereunder.

12. Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

13. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

14. Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

15. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

16. Entire Agreement. This Agreement, together with the Confidentiality
Agreement, the Option Agreement and all award agreements related to equity
awards granted to the Executive by the Company, embodies the entire agreement of
the parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof from and after the
Effective Date. Any prior negotiations, correspondence, agreements, proposals or
understandings relating to the subject matter hereof shall be deemed to have
been merged into this Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect. There are no representations, warranties, or
agreements, whether express or implied, or oral or written, with respect to the
subject matter hereof, except as expressly set forth herein. Nothing herein
shall affect the validity and continued effectiveness of the indemnification
agreement by and between the Executive and the Company dated as of November 2,
2005 (the “Indemnification Agreement”).

17. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

18. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

13



--------------------------------------------------------------------------------

19. Arbitration. Any controversy arising out of or relating to the Executive’s
employment (whether or not before or after the expiration of the Period of
Employment), any termination of the Executive’s employment, this Agreement, the
Confidentiality Agreement, the Option Agreement, any currently in effect equity
award agreements between Executive and the Company, the Indemnification
Agreement, the enforcement or interpretation of any of such agreements, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of any such agreement, including (without limitation) any
state or federal statutory claims, shall be submitted to arbitration in Alameda
County, California, before a sole arbitrator selected from Judicial Arbitration
and Mediation Services, Inc. or its successor (“JAMS”), or if JAMS is no longer
able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association; provided, however, that provisional injunctive
relief may, but need not, be sought in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
arbitrator. The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures. Judgment on the award may be
entered in any court having jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 19.

The parties agree that the Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the arbitrator’s fee. The parties
further agree that in any proceeding with respect to such matters, the
prevailing party will be entitled to recover its reasonable attorney’s fees and
costs from the non-prevailing party (other than forum costs associated with the
arbitration which in any event shall be paid by the Company).

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section 19, the Executive and the Company
acknowledge that any breach of any of the covenants or provisions contained in
Section 7 or 8 of this Agreement or in the Confidentiality Agreement could
result in irreparable injury to either of the parties hereto for which there
might be no adequate remedy at law, and that, in the event of such a breach or
threat thereof, the non-breaching party shall be entitled to obtain a temporary
restraining order and/or a preliminary injunction and a permanent injunction
restraining the other party hereto from engaging in any activities prohibited by
any covenant or provision in Section 7 or 8 of this Agreement or in the
Confidentiality Agreement or such other equitable relief as may be required to
enforce specifically any of such covenants or provisions.

20. Insurance. The Company shall have the right at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Executive, and the Executive agrees
to submit to any usual and customary medical examination and otherwise cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.

 

14



--------------------------------------------------------------------------------

21. Notices.

21.1 All notices, requests, demands, consents and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any such notice, request, demand, consent or
other communication by the Board shall be made based on a resolution duly
adopted by the Board (or an authorized committee thereof) and made to the
Executive by the then serving Chairman of the Board or any other person
authorized by the Board (or such committee) to make such communication. Any
notice shall be duly addressed to the parties as follows:

 

  (a) if to the Company:

Exar Corporation

48720 Kato Road

Fremont, CA 94538

Attn: Board of Directors

with a copy to:

Stephen Sonne, Esq.

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 94025

(b) if to the Executive, to the address most recently on file in the payroll
records of the Company.

21.2 Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 21 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

23. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering

 

15



--------------------------------------------------------------------------------

into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Agreement and has had ample opportunity to do so. The parties
agree and acknowledge that O’Melveny & Myers LLP represents the Company (and not
the Executive) in connection with this Agreement.

24. Code Section 409A.

24.1 It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Code Section 409A”) so as not
to subject the Executive to payment of any interest or additional tax imposed
under Code Section 409A. To the extent that any amount payable under this
Agreement would trigger the additional tax imposed by Code Section 409A, the
Agreement shall be construed and interpreted in a manner to avoid such
additional tax yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to the Executive.

24.2 Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Executive’s Separation from Service,
the Executive shall not be entitled to any payment or benefit pursuant to
Section 5.3(b) until the earlier of (i) the date which is six (6) months after
Executive’s Separation from Service for any reason other than death, or (ii) the
date of the Executive’s death. Any amounts otherwise payable to the Executive
upon or in the six (6) month period following the Executive’s Separation from
Service that are not so paid by reason of this Section 24.2 shall be paid
(without interest) as soon as practicable (and in all events within thirty
(30) days) after the date that is six (6) months after the Executive’s
Separation from Service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of the Executive’s death). The
provisions of this Section 24.2 shall only apply if, and to the extent, required
to avoid the imputation of any tax, penalty or interest pursuant to Section 409A
of the Code.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

“COMPANY”

Exar Corporation,

a Delaware corporation

By:  

/s/ Richard L. Leza

Name:   Richard L. Leza Title:   Chairman of the Board “EXECUTIVE”

/s/ Pete P. Rodriguez

Pedro (Pete) P. Rodriguez



--------------------------------------------------------------------------------

EXHIBIT A

[EXECUTIVE CONFIDENTIALITY DISCLOSURE]



--------------------------------------------------------------------------------

EXHIBIT B

[PROPRIETARY INFORMATION AND CONFIDENTIALITY AGREEMENT]